Name: Commission Regulation (EEC) No 3293/85 of 22 November 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 85 Official Journal of the European Communities No L 316/ 11 COMMISSION REGULATION (EEC) No 3293/85 of 22 November 1985 on the supply of various lots of skimmed-milk powder as food aid whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (6), as amended by Regulation (EEC) No 1886/83 (^ ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 1298/85 Q, and in particular Article 7 (5) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 3 762 tonnes of skimmed-milk powder to be supplied fob, cif or free-at-destination : HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 124, 11 . 5. 1984, p. 1 . 0 OJ No L 54, 23 . 2. 1985, p. 1 . (&lt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 137, 27 . 5. 1985, p. 5 . ( «) OJ No L 142, 1 . 6. 1983, p. 1 . 0 OJ No L 187, 12. 7 . 1983, p . 29 . No L 316/ 12 Official Journal of the European Communities 27. 11 . 85 ANNEX Notice of invitation to tender (') Description of the lot _ A 1 . Programme : (a) legal basis (b) purpose 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 13 December 1984 2. Recipient 3 . Country of destination 4. Stage and place of delivery Honduras ) cif Puerto CortÃ ©s 5 . Representative of the recipient M. Secretario Ejecutivo de Consuplane, Edificio Altos Banco Atlantida, Calle Real de Comayajuela, Comayajuela, D.C. Honduras (telex : 1222 AP 1327) 6 . Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency 200 tonnes Community market confined to Denmark, Ireland and the United Kingdom United Kingdom 9 . Specific characteristics 10 . Packaging Annex I B to Regulation (EEC) No 1354/83 25 kilograms (*) 11 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA CON VITAMINAS A Y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A HONDURAS PARA DISTRI ­ BUCIÃ N GRATUITA' 1 2. Shipment period 13 . Closing date for the submission of tenders Before 31 January 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 f) 27. 11 . 85 Official Journal of the European Communities No L 316/ 13 Description of the lot B 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (2) (3) ICRC Nicaragua cif Corinto 6 . Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency 100 tonnes Community market confined to Denmark, Ireland and the United Kingdom Irish 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging Annex I B to Regulation (EEC) No 1354/83 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 a red cross 10 x 10 cm and : 'NIC- 1 37 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / CORINTO' 12. Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 January 1986 15. Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 316/ 14 Official Journal of the European Communities 27 . 11 . 85 Description of the lot C D 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Jordan Syria 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3) 6 . Total quantity 51 tonnes 100 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'JORDAN 2108 P2 / 'SYRIA 2511 PI / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' LATTAKIA' 12 . Shipment period Before 31 January 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 27 . 11 . 85 Official Journal of the European Communities No L 316/ 15 Description of the lot E 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Uganda 4 . Stage and place of delivery 5 . Representative of the recipient (2) (3) 6 . Total quantity fob 754 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging Community market Annex I B of Regulation (EEC) No 1354/83 25 kilograms 'UGANDA 2443 / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO UGANDA' 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : Before 28 February 1986 13 January 1986 (a) shipment period (b) closing date for the submission of tenders Before 15 March 1986 27 January 1986 15 . Miscellaneous 0 No L 316/ 16 Official Journal of the European Communities 27. 11 . 85 Description of the lot F 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient 3 . Country of destination WFP Syria 4. Stage and place of delivery 5. Representative of the recipient (2) (3) 6 . Total quantity fob 880 tonnes 7. Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging Intervention stock German Entry into intervention stock after 1 July 1985 25 kilograms 'SYRIA 2352 PI / ACTION OF THE WORLD FOOD PROGRAMME / LATTAKIA' 12 . Shipment period 1 3 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : Before 28 February 1986 13 January 1986 (a) shipment period (b) closing date for the submission of tenders Before 15 March 1986 27 January 1986 15 . Miscellaneous n 27 . 11 . 85 Official Journal of the European Communities No L. 316/ 17 Description of the lot G H 1 . Programme : 1985 (a) legal basis Council Regulation (EEC) No 457/85 (b) purpose Commission Decision of 9 July 1985 2 . Recipient 3 . Country of destination j Comores 4 . Stage and place of delivery cif Moroni (Grande Comores) cif Mutsamudu (Anjouan) 5 . Representative of the recipient Said Ahmed Said Ali , Ministre des Finances et du. Budget  Moroni (tel : 2727) 6 . Total quantity 60 tonnes 40 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'A LA RFI DES COMORES' 12 . Shipment period Before 15 February 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender\ pursuant to Article 14 (2) of RegulationI (EEC) No 1354/83 : I (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 316/ 18 Official Journal of the European Communities 27. 11 . 85 Description of the lot I 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient 3 . Country of destination 4. Stage and place of delivery WFP Egypt fob 5 . Representative of the recipient (2) (3) 6 . Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 667 tonnes Intervention stock German Entry into intervention stock after 1 July 1985 25 kilograms 'EGYPT 0249900 / ACTION OF THE WORLD FOOD PROGRAMME / ALEXANDRIA' 12 . Shipment period 13 . Closing date for the submission of tenders Before 28 February 1986 13 January 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 March 1986 27 January 1986 15. Miscellaneous (4) 27. 11 . 85 Official Journal of the European Communities No L 316/ 19 Description of the lot K 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 23 July 1985 2. Recipient Direction General Fisheries  Namibe 3 . Country of destination 4. Stage and place of delivery Angola cif Namibe 5. Representative of the recipient Mr Nelson de Figuereido, Director General of Fisheries of Namibe  Edipesca  Caixa Postal 656  Namibe - Angola (tel . : 61 910 / 60 290 / 62 215 / 60 100) 6. Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 200 tonnes Intervention stock German 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging Entry into intervention stock after 1 July 1985 25 kilograms 'LEITE EM PÃ  / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA' 12. Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous Before 15 January 1986 The costs of supply are determined by the German intervention agency in accor ­ dance with Article 15 of Regulation (EEC) No 1354/83 (6) No L 316/20 Official Journal of the European Communities 27 . 11 . 85 Description of the lot L M 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient UNHCR 3 . Country of destination Ethiopia 4. Stage and place of delivery cif Djibouti 5 . Representative of the recipient (2) (3) Attn Mr Jambor 6 . Total quantity 300 tonnes 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging '84 / 85 / EP / Ã Ã ¤Ã  / EM / 1 / RET / '85 / AP / Ã Ã ¤Ã  / LS / 4 / l GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR / ASSIS ­TANCE PROGRAMME IN ETHIOPIA / FOR FREE DISTRIBUTION /DJIBOUTI ' 12 . Shipment period Before 31 January 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to 'Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 27 . 11 . 85 Official Journal of the European Communities No L 316/21 Description of the lot N 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination 4. Stage and place of delivery Yemen A.R. fob 5 . Representative of the recipient (2) (3) 6 . Total quantity 7 . Origin of the skimmed-milk powder 310 tonnes Community market 8 . Intervention agency 9 . Specific characteristics Danish Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 1 1 . Supplementary markings on the packaging 25 kilograms 'YEMEN AR 0269400 / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period 1 3 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 January 1986 15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 316/22 Official Journal of the European Communities 27. 11 . 85 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall , serve as notice of invitation to tender. (2) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2 . (3) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required. (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) Shipment to take place in containers of 20 ft. Conditions : FCL/LCL  Shippers-count-load and stowage (cls). (6) Commission delegate to be contacted by' the successful tenderer : Ambassade de la RÃ ©publique Populaire d Angola, rue Franz Merjay 182, B-1180 Bruxelles, ' (tel . 344 49 80  telex 62635 EMBRUX)